 

EXECUTION VERSION

 

Dear Dr. Turner:

 

This letter confirms our agreement regarding your employment with Conmed
Healthcare Management, Inc. (the "Company"). This letter agreement (the
"Agreement") will be effective upon the closing (the "Closing" and the date of
the Closing, the "Closing Date") and consummation of the transactions
contemplated in the Agreement and Plan of Merger (the "Merger Agreement"), dated
as of the date hereof, by and among the Company, Correct Care Solutions, LLC, a
Delaware limited liability company ("Parent") and Hanover Merger Sub, Inc., a
Delaware corporation (the "Transaction"). Except as expressly provided herein,
this letter amends and restates in its entirety the Employment Agreement between
you and the Company dated January 11, 2012 (the “Prior Employment Agreement”).

 

1.            Term. The term of your employment under this Agreement will be for
a 6-month period commencing on the Closing Date (the "Employment Period"). Your
employment is “at will” and, as such, your employment may be terminated by the
Company or by you at any time for any reason or no reason. In the case of a
termination of employment by you, you shall give the Company 30 days written
notice of your termination. In the event of a termination of employment by the
Company, if such termination is not for misconduct or otherwise for cause, and
such termination is not on account of death or total and permanent disability,
the Company shall give you 30 days’ written notice of the termination or a
payment of 30 days’ Base Salary (as specified below and as in effect on the date
of such termination) in lieu of such notice. Upon the termination of your
employment, you shall have no further rights hereunder except as may otherwise
be expressly provided herein. Upon the termination of the Employment Period, you
shall deliver to the Company an executed copy of the Release Agreement set forth
on Exhibit A. You acknowledge that your agreement to deliver such Release
Agreement is an important component of the consideration to the Company under
this Agreement.

 

2.            Position and Duties. Effective upon the Closing and consummation
of the Transaction, you will be employed, in accordance with the terms and
conditions set forth herein, by the Company, on a full-time basis as its Chief
Executive Officer of Conmed, and in such capacity you agree to perform all such
duties as are required by your position and such other duties on behalf of the
Company and its Affiliates as may reasonably be assigned to you from time to
time by the Chief Executive Officer of CCS (“CEO”). You also agree that, while
employed by the Company, you will devote substantially all of your business time
and your best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of your duties and responsibilities for them; provided, that, subject
to Section 4, you shall be permitted to continue any charitable and advisory
board opportunities in which you are engaged on the date hereof.

 

 

 

 

3.            Compensation and Benefits. During the Employment Period, as
compensation for all services performed by you for the Company and its
Affiliates, the Company will provide you the following pay and benefits:

 

(a)          Base Salary. The Company will pay you a base salary at the rate of
$29,166.67 per month, payable in accordance with the regular payroll practices
of the Company ("Base Salary").

 

(b)          Bonus Compensation. At the termination of your employment with the
Company, you will be considered for a performance bonus. Your target bonus
amount will be $17,500 for each full month of employment between the Closing
Date and your termination. 50% of your performance bonus will be based on the
Company’s retention of 100% of customers of the Company and associated revenue
as of the date of the closing of the Transactions, as determined by the Board,
and 50% of your performance bonus will be based on your completion of visits to
all customers of the Company, as reasonably requested by the Board.
Notwithstanding the foregoing, you acknowledge that no bonus will be earned or
become payable to the extent that the payment of any such bonus would or may be
reasonably likely to cause a default (with or without the passage of time) under
the credit facilities of the Company or any of its Affiliates, as determined by
the Board in its reasonable judgment. Any bonus due hereunder will be payable
not later than two and one-half months following the close of the calendar year
in which your employment was terminated.

 

(c)          Participation in Employee Benefit Plans. During the Employment
Period, you will be entitled to participate in all employee benefit plans from
time to time in effect for employees of the Company generally, except to the
extent such plans are duplicative of benefits otherwise provided to you under
this agreement. Your participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies. You
acknowledge that the Company in its sole discretion may modify or terminate any
or all of its benefit plans at any time.

 

(d)          Vacations. During the Employment Period, you will be entitled to 15
days of vacation, in addition to holidays observed by the Company. Vacation may
be taken at such times and intervals as you will determine, subject to the
business needs of the Company as reasonably determined by the Board. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time.

 

-2-

 

 

(e)          Business Expenses. During the Employment Period, you shall be
entitled to continued reimbursement, in accordance with Company policy, for
certain reasonable expenses set forth in Section 3.5 of the Prior Employment
Agreement. Specifically, you shall be entitled to use the rental apartment you
currently use on the same basis and under the same terms and conditions as you
use it as of the date hereof with the same amenities it currently has, with the
Company paying for rental obligations; reimbursement of reasonable travel
expenses for business and travel between said apartment and your place of
residence in Richmond, VA; reimbursement of cell phone and Blackberry expenses;
and reimbursement of gasoline and other reasonable operating expenses and
maintenance with respect to the vehicle you currently use (including insurance).
In addition, during the Employment Period, the Company will pay or reimburse you
for all other reasonable out of pocket business expenses incurred or paid by you
in the performance of your duties and responsibilities for the Company, subject
to any maximum annual limit and other restrictions on such expenses set by the
Board and to such reasonable substantiation and documentation as the Board may
specify from time to time. With respect to the rights of payment and/or
reimbursement provided in this subsection, (i) such payment or reimbursement
must be made as promptly as practicable for the Company, but not later than the
last day of the calendar year following the calendar year in which such business
expenses were incurred, (ii) no such reimbursement or expenses eligible for
reimbursement in any calendar year will in any way affect your right to
reimbursement in any other calendar year, and (iii) your right to reimbursement
will not be subject to liquidation or exchange for any other benefit.

 

4.            Confidential Information and Restricted Activities.

 

(a)          Confidential Information. During the course of your employment with
the Company prior to and after the Closing Date, you have learned and will
continue to learn of Confidential Information, as defined below, and you may
have developed and may continue to develop Confidential Information on behalf of
the Company. In addition, you understand that the Company and its Affiliates
will receive from third parties confidential or proprietary information ("Third
Party Information") subject to a duty on the Company and its Affiliates' part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. You will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and Third
Party Information, and you agree that you will not use or disclose to any Person
(except as required by applicable law or for the proper performance of your
regular duties and responsibilities for the Company) any Confidential
Information or Third Party Information obtained by you incident to your
employment or any other association with the Company or any of its Affiliates.
You understand that this restriction will continue to apply after your
employment terminates, regardless of the reason for such termination.         

 

(b)          Protection of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the "Documents"), whether or not prepared by you will be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control.

 

(c)          Non-Competition. You acknowledge that during the course of your
employment with the Company prior to and after the Closing Date, (i) you have
had and will continue to have access to trade secrets and other Confidential
Information of the Company and its Affiliates, which, if disclosed (or used),
would unfairly and inappropriately assist in competition against the Company or
any of its Affiliates; (ii) the Company and its Affiliates have substantial,
longstanding and near-permanent relationships with their customers and you have
had and will continue to have access to these customers; and (iii) you have
generated and will continue to generate goodwill for the Company and its
Affiliates in the course of your employment. Therefore, you agree that the
following restrictions on your activities during and after your employment are
necessary, appropriate and reasonable to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates
from unfair and inappropriate competition:

 

-3-

 

 

(i)          For the period beginning on the Closing Date and ending 24 months
immediately following termination of your employment for any reason with the
Company (the "Restricted Period"), you will not, directly or indirectly, on
behalf of any individual or entity other than the Company and its Affiliates,
participate in any capacity (whether as an owner, employee, partner, independent
contractor or otherwise, whether with or without compensation), directly or
indirectly, in any business engaged in the provision of any medical, mental
health, electronic health records or tele-phyciatry or tele-psychology services
provided to correctional entities, or any services provided in any related
health care industry that the Company and its Affiliates is providing or
actively pursuing at the time of or prior to termination of your employment (the
"Restricted Activities"), in any geographic area in which the Company or any its
Affiliates conducts the Restricted Activities, or is planning to conduct the
Restricted Activities as of the date of such termination (the "Restricted
Territory"); provided, however, that ownership of less than 5% of the
outstanding stock of any publicly traded company will not by itself be deemed to
be a violation of this provision; provided, further, that continued service on
any board of directors of any Person on which you serve on the date hereof shall
not in itself be a Restricted Activity.

 

(ii)         During the Restricted Period, you will not directly or indirectly,
and will not assist directly or indirectly any other Person to (A) solicit, hire
or engage in any capacity any employee of the Company or any of its Affiliates
(or any Person who was an employee of the Company or any of its Affiliates
within six months of the date of your termination or the date such hiring or
engagement occurs) or solicit or seek to persuade any employee of the Company or
any of its Affiliates to discontinue such employment (provided, that, so long as
you are otherwise in compliance with this paragraph, you will not be prohibited
from hiring any Person who is responding to a general solicitation of
employment), (B) call on, solicit, induce, influence or encourage any customer
of the Company or any of its Affiliates or independent contractor providing
services to the Company or any of its Affiliates to terminate or diminish its
relationship with them or (C) seek to persuade any customer (or any Person who
was a customer of the Company and its Affiliates within 12 months of the date of
your termination or within 12 months of the date such solicitation or
encouragement commences or occurs, as the case may be) or prospective customer
of the Company or any of its Affiliates to conduct with anyone else any business
or activity that such customer or prospective customer conducts or could conduct
with the Company or any of its Affiliates.

 

-4-

 

 

(d)          Inventions and Patents; Third Party Information. The results and
proceeds of your services to the Company hereunder, including, without
limitation, any works of authorship related to the Company resulting from your
services during your employment with the Company and/or any of its Affiliates
and any works in progress, will be works-made-for-hire and the Company will be
deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to you whatsoever. If, for any reason, any of such results
and proceeds will not legally be a work-for-hire and/or there are any rights
which do not accrue to the Company under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company will have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to you whatsoever. You will, from time to
time, as may be requested by the Company and at the Company's expense, do any
and all things which the Company may deem useful or desirable to establish or
document the Company's exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
you have any rights in the results and proceeds of your services to the Company
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Section 4(d) is subject
to, and will not be deemed to limit, restrict or constitute any waiver by the
Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company or any of its Affiliates being your
employer.

 

(e)          Defamation. During the Restricted Period, (i) you agree that you
will not disparage or criticize the Company or its Affiliates, or their
respective businesses, management, directors, business practices, or equity
holders (the “Company Entities”) and that you will not otherwise do or say
anything that could disrupt the good morale, or otherwise harm the interests or
reputations, of the Company Entities and (ii) the Board and executive management
team of the Company and CCS will not publicly disparage or criticize you.

 

-5-

 

 

(f)          Cooperation. You agree that, during the Employment Period, for one
year thereafter and, if longer, during the pendency of any litigation or other
proceeding, (i) you will not knowingly communicate with anyone (other than your
attorneys and tax and/or financial advisors and except to the extent you
determine in good faith is necessary in the performance of your duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its Affiliates, other than any litigation or other proceeding
in which you are a party-in-opposition, without giving prior notice to the
Company or the Company's counsel, and (ii) in the event that any other party
attempts to obtain information or documents from you (other than in connection
with any litigation or other proceeding in which you are a party-in-opposition)
with respect to matters you believe in good faith are related to such litigation
or other proceeding, you will promptly so notify the Company's counsel. You
agree to cooperate, in a reasonable and appropriate manner, with the Company and
its attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment
to the extent the Company pays all reasonable expenses (including attorneys’
fees) you incur in connection with such cooperation including payment for lost
wages or reimbursement for vacation time used and subject to your other
professional and personal obligations.

 

(g)          Specific Performance. In signing this Agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on you under this
Section 4. You agree that these restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates, and that these restraints
are reasonable in respect to subject matter, length of time and geographic area,
and that these restraints will not prevent you from obtaining other suitable
employment during the period in which you are bound by the restraints. You agree
that the Company’s and its Affiliates’ trade secrets and Confidential
Information have continuing vitality throughout the Restricted Period and that
your knowledge would irreparably damage the Company and its Affiliates if you
perform the Restricted Activities for any entity other than the Company and its
Affiliates during the Restricted Period in the Restricted Territory. You agree
that, notwithstanding the state of incorporation or principal office of the
Company or any of its Affiliates, it is expected that the Company will have
business activities and have valuable business relationships within its industry
throughout the United States and in each other country where the Company and its
Affiliates operate the Business. You agree that the Company performs extensive
business, has devoted significant resources to, and has substantial goodwill
throughout, the Restricted Territory. You agree that, before providing services,
whether as an employee or consultant, to any entity during the Restricted
Period, you will provide a copy of this Agreement (including, without
limitation, Section 4 and 5) to such entity. You acknowledge that each of these
covenants has a unique, very substantial and immeasurable value to the Company
and its Affiliates, that you have sufficient assets and skills to provide a
livelihood while such covenants remain in force, that a breach of these
covenants would cause the Company and its Affiliates irreparable harm, and that,
as a result of the foregoing, in the event that you breach such covenants,
monetary damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper. You therefore agree that the
Company, in addition to any other remedies available to it, will be entitled to
preliminary and permanent injunctive relief against any breach by you of any of
those covenants, without the necessity of showing actual monetary damages or the
posting of a bond or other security. You and the Company further agree that, in
the event that any provision of this Section 4 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision will be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. You further covenant that
you will not challenge the reasonableness of any of the covenants set forth in
this Section 4. It is also agreed that each of the Company's Affiliates will
have the right to enforce all of your obligations to that Affiliate under this
Agreement, including without limitation pursuant to this Section 4.

 

-6-

 

 

(h)          Business Opportunities. You agree that, for the duration of your
employment with the Company and as part of your duties as an employee of the
Company, you will submit to the Board all business, commercial and investment
opportunities presented to you or of which you become aware which relate to the
business of the Company and its subsidiaries, and unless approved by the Board
in writing, you will not pursue, directly or indirectly, any such opportunities
on your own behalf.

 

5.            Termination of Employment. In the event of termination of your
employment, the Company (i) will pay you any Base Salary earned but not paid
through the date of termination in accordance with normal payroll practices of
the Company; (ii) will pay to you any amounts owing to you for reimbursement of
expenses properly incurred by you prior to the date of termination and which are
reimbursable in accordance with Section 3(d); and (iii) will have no obligation
to you for severance or any other payments.

 

6.            Matters Related to Termination.

 

(a)          Benefit Plan Termination. Except for any right you may have under
the federal law known as "COBRA" (or any similar applicable state law) to
continue participation in the Company's group health and dental plans at your
cost, benefits will terminate in accordance with the terms of the applicable
benefit plans based on the date of termination of your employment, without
regard to any continuation of Base Salary or other payment to you following
termination.

 

(b)          Survival. Provisions of this Agreement will survive any termination
if so provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation your
obligations under Section 4 of this Agreement. Upon termination by either you or
the Company, all rights, duties and obligations of you and the Company to each
other will cease, except as otherwise expressly provided in this Agreement.

 

(c)          Other Resignations. Upon any termination of your employment for any
reason, you will also automatically resign, and will automatically be deemed to
have resigned, from all positions with the Company and its Affiliates, including
your position, if any, as a member of the Board.

 



-7-

 

 

7.            Definitions. For purposes of this Agreement, the following
definitions will apply:

 

"Affiliates" means all business entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise; provided, that “Affiliates”
shall not include any business entities that are not direct or indirect
subsidiaries of CCS Group Holdings, LLC.

  

"Board" means the board of directors of the Company.

 

"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes, without limitation, the information, observations and
data obtained by you during the Employment Period concerning the Business and
affairs of the Company and its Affiliates, information concerning acquisition
opportunities in or reasonably related to the Company’s or its Affiliates’
business or industry of which you become aware during the Employment Period, the
persons or entities that are current, former or prospective suppliers or
customers of any one or more of them, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, including without limitation plans regarding
planned and potential sales, financial and business plans, employee lists and
telephone numbers, locations of sales representatives, new and existing programs
and services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment. Confidential
Information does not include information that enters the public domain, other
than through your breach of your obligations under this Agreement.

 

"Intellectual Property" means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by you (whether alone or with others, whether or not
during normal business hours or on or off Company premises) during your
employment that relate to either (1) the products planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company or any of its Affiliates, or to the services
provided or planned by the Company or any of its Affiliates, during your
employment, or (2) any prospective activity of the Company or any of its
Affiliates, or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

 

"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

 

-8-

 

 



 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, and the regulations and guidance issued thereunder.

 

8.            Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, will be governed by
and construed in accordance with the laws of the State of Delaware (without
regard to its choice of law provisions). Each of the parties agrees that any
dispute between the parties will be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits for himself or itself
in any proceeding relating to this Agreement or your employment by the Company
or any Affiliate, or for the recognition and enforcement of any judgment in
respect thereof (a "Proceeding"), to the exclusive jurisdiction of the courts of
the State of Delaware, the court of the United States of America for the
District of Delaware, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding will be heard and determined in such Delaware State court or, to the
extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and will be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or your employment by
the Company or any Company Affiliate, or his or its performance under or the
enforcement of this Agreement; (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at his or its address as provided in Section 14; and (e) agrees that
nothing in this Agreement will affect the right to effect service of process in
any other manner permitted by the laws of the State of Delaware. The party
prevailing in any action arising out of or related to an alleged breach of this
Agreement shall be entitled to recover its costs, including reasonable
attorneys’ fees, incurred in connection with such dispute.

 

9.            Withholding. All payments made by the Company under this Agreement
will be reduced by any tax or other amounts required to be withheld by the
Company under applicable law. In the event the Company does not make such
deductions or withholdings, you agree to indemnify and hold harmless the Company
for any amounts paid with respect to any such taxes.

 

10.          Assignment. This Agreement will inure to the benefit of and be
binding upon you and the Company, and each of our respective successors,
executors, administrators, heirs and assigns. You may not assign this Agreement
without the prior written consent of the Company.

 

-9-

 

  

11.          Miscellaneous.

 

(a)          This Agreement sets forth your entire agreement with the Company
and its Affiliates and supersedes all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the subject
matter hereof including the Prior Employment Agreement between, provided,
however, that the Prior Employment Agreement shall continue to govern your
rights arising prior to or as of the Closing Date, including but not limited to
your rights to any payment under Section 4 thereof, it being understood that any
such payment shall take place at the closing of the Transaction. This Agreement
may not be modified or amended, and no breach will be deemed to be waived,
unless agreed to in writing by you and an expressly authorized representative of
the Board. The headings and captions in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement. This Agreement may be executed in two or more counterparts, each of
which will be an original and all of which together will constitute one and the
same instrument.

 

(b)          In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Section 409A
or damages for failing to comply with Section 409A.

 

(c)          Notwithstanding any other payment schedule provided herein, if you
are identified on the date of termination as a “specified employee”, then

 

any payment that is considered nonqualified deferred compensation subject to
Section 409A, as determined by the Company in its sole discretion, and payable
on account of a “separation from service,” will be made on the date that is the
earlier of (A) the expiration of the six (6)-month period beginning on the date
of your “separation from service”, and (B) your death (the “Delay Period”) to
the extent required under Section 409A. Upon the expiration of the Delay Period,
all payments delayed pursuant to this subsection (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) will be paid to you in a lump sum, and all remaining payments due under
this Agreement will be paid or provided in accordance with the normal payment
dates specified for them herein. For purposes of this Agreement, “separation
from service” (and all correlative terms) shall mean a “separation from service”
as defined in Treasury Regulations section 1.409A-1(h), and the term "specified
employee" shall mean an individual determined by the Company to be a specified
employee under Treasury Regulation section 1.409A-1(i).

 

(d)          For purposes of Section 409A, your right to receive any installment
payment pursuant to this Agreement will be treated as a right to receive a
series of separate and distinct payments.

 

(e)          Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period will be within the sole discretion of the Company.

 

-10-

 

 

(f)          Notwithstanding any other provision in this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A be subject to offset
by any other agreement unless otherwise permitted by Section 409A.

 

(g)          You acknowledge and agree that your only right of recourse in
respect of the enforcement of amounts, liabilities or obligations under,
pursuant to or in connection with this Agreement shall be against the Company,
and that you shall have no right of recourse or cause of action in respect of
such matters against any other party, including without limitation any direct or
indirect affiliate, director, officer, owner, employee or representative of the
Company.

 

12.         Severability. If any provision of this Agreement is illegal, invalid
or unenforceable for any reason whatsoever, such provision will be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision were not a part of this Agreement with the
remaining provisions of this Agreement remaining in full force and effect and
unaffected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement. Further, in lieu of such illegal, invalid or
unenforceable provision, there will be automatically included, as part of this
Agreement and to the extent allowed by controlling law, a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and legal, valid and enforceable. In the event any controlling law is
subsequently amended or interpreted in such a way to make any provision of this
Agreement that was formerly invalid a valid provision, such provision will be
considered to be valid from the date provided in such interpretation or
amendment or, in the event the interpretation or amendment does not otherwise
provide, from the effective date of such interpretation or amendment.

 

13.         Notices. Any notices provided for in this agreement will be in
writing and will be effective immediately when delivered in person or three days
after such notice is deposited in the United States mail, postage prepaid, and
addressed to you at your last known address on the books of the Company or, in
the case of the Company, to it at its principal place of business, attention
Chairman of the Board of Directors, or to such other address as either party may
specify by notice to the other actually received.

 

14.         Effective Date. This Agreement will take effect as a binding
agreement between you and the Company as of the date hereof on the terms and
conditions set forth herein, and that the Company has entered into the Merger
Agreement in reliance of such binding commitment.

 

15.         Conflicting Agreements. You hereby represent and warrant that your
signing of this Agreement and the performance of your obligations under it will
not breach or be in conflict with any other agreement to which you are a party
or are bound and that you are not now subject to any covenants against
competition or similar covenants or any court order that could affect the
performance of your obligations under this Agreement.

 

* * * * *

 

-11-

 

If the foregoing is acceptable to you, please sign this letter in the space
provided below. At the time you sign and return it this letter will take effect
as a binding agreement between you and the Company on the basis, and subject to
the conditions, set forth above. The enclosed copy is for your records.

 

  Sincerely yours,      

CONMED HEALTHCARE

MANAGEMENT, INC.

        By: /s/ Thomas W. Fry   Name:  Thomas W. Fry 

  

Accepted and Agreed:       /s/ Richard W. Turner   Dr. Richard Turner  

 

Date: 7/16/2012

 

[Signature Page to Employment Letter]

  

 

 

 

Exhibit A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF certain benefits to be provided to me pursuant to
the letter agreement between me Conmed Healthcare Management, Inc. (the
“Company”) to which this Exhibit A is attached, which are conditioned on my
signing this Release of Claims and to which I am not otherwise entitled and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge The
Company, its subsidiaries and other affiliates and all of their respective past,
present and future officers, directors, trustees, controlling shareholders
and/or investors (including Audax Management Company, LLC, Audax Private Equity
Fund III, L.P., Frazier Management, LLC, Frazier Healthcare VI, L.P. and their
respective affiliates), employees, agents, employee benefit plans, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, both individually and in their official capacities
(collectively, the “Releasees”), from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, pursuant to any federal, state or local law, regulation or
other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the fair employment practices laws of the state or states
in which I have been employed by any of the Releasees or otherwise had a
relationship with any of them or any of their subsidiaries or other affiliates),
each as amended from time to time.

 

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [21][45]1 days from the
date I receive this Release of Claims. I also acknowledge that I am advised by
the Releasees to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, whether express or implied, that are not set
forth expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the [Company’s designee]2 and that this Release of Claims will take
effect only upon the expiration of such seven-day revocation period and only if
I have not timely revoked it.

 





 



1 To be determined by the Company at the time of termination in accordance with
applicable legal requirements. 

 



2 To be designated by the Company at the time of termination. 

 

[Exhibit A to Employment Letter] 

 

 

 

  

(Remainder of page intentionally left blank.)

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature: _____________________________________________

 

Name (please print): ____________________________________

 

Date Signed: ___________________________________________

 

[Exhibit A to Employment Letter]

   



 

